

GBC FUNDING, LLC 

--------------------------------------------------------------------------------



Corporate Guaranty
 
Borrower:
 
USA DETERGENTS, INC., a Delaware corporation
     
Guarantors (each, a Guarantor):
 
APPALACHIAN OIL COMPANY, a Tennessee corporation
APPCO-KY, INC., a Tennessee corporation



GBC FUNDING, LLC ("Lender") has agreed to provide certain financial
accommodations to Borrower pursuant to the terms of the Loan and Security
Agreement between Borrower and Lender dated as of December 27, 2006 (as amended,
modified or otherwise supplemented from time to time, including pursuant to the
Amendment Agreement (as defined below), the "Loan Agreement"; capitalized terms
used herein but not otherwise defined herein shall have the meaning set forth in
the Loan Agreement). Borrower has requested that Lender provide additional
financial accommodations to Borrower pursuant to the terms of the Amendment
No. 2 to Loan and Security Agreement between Borrower and Lender dated of even
date herewith (as amended, modified or otherwise supplemented from time to time,
the "Amendment Agreement"). As one of the conditions to providing such
additional financing, Lender has required that each Guarantor guaranty all
obligations of Borrower to Lender pursuant to the terms hereof.
 
For value received and in consideration of any loan, advance or financial
accommodation of any kind whatsoever heretofore, now or hereafter made, given or
granted to Borrower by Lender pursuant to the Loan Agreement, Guarantors
unconditionally, and jointly and severally, guaranty the full and prompt payment
when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of the indebtedness, liabilities and
obligations of every kind and nature of Borrower to Lender (including, without
limitation, all interest accruing after the filing of a proceeding under the
Bankruptcy Code or any other applicable insolvency law whether or not allowed by
the court in such proceeding, and all other indebtedness, liabilities and
obligations arising after the filing of any proceeding under the Bankruptcy Code
or any other applicable insolvency law), howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, joint or several,
now or hereafter existing, or due or to become due, in each case arising under
the Loan Agreement, the Amendment Agreement or the other Loan Documents, plus
all costs and expenses (including, without limitation, all court costs and
reasonable attorneys' and paralegals' fees and expenses) paid or incurred by
Lender in endeavoring to collect all or any part of such indebtedness,
liabilities and obligations from, or in prosecuting any action against, any
Guarantor or any other guarantor of all or any part of such indebtedness,
liabilities and obligations (all such indebtedness, liabilities, obligations,
costs and expenses being hereinafter referred to as "Borrower's Obligations").
All sums becoming due under this Guaranty shall bear interest from the due date
thereof until paid at the highest rate charged with respect to any of Borrower's
Obligations under the Loan Agreement.
 
Each Guarantor agrees that its obligations under this Guaranty are
unconditional, irrespective of (i) the validity or enforceability of Borrower's
Obligations or any note or other instrument evidencing Borrower's Obligations,
(ii) the absence of any attempt by Lender to collect Borrower's Obligations from
Borrower or any other guarantor, (iii) Lender's waiver or consent with respect
to any provision of the Loan Documents, (iv) Lender's failure to perfect or
maintain its security interests in, or to preserve its rights with respect to,
any of the Collateral, (v) Lender's election, in any proceeding under Chapter 11
of the Bankruptcy Code or other applicable insolvency law, of the application of
Section 1111(b)(2) of the Bankruptcy Code or similar provision of any other
applicable insolvency law, (vi) any borrowing or grant of a security interest by
Borrower as debtor-in-possession under Section 364 of the Bankruptcy Code or
similar provision of any other applicable insolvency law, (vii) the
disallowance, under Section 502 of the Bankruptcy Code or similar provision of
any other applicable insolvency law, of all or any of Lender's claims for
repayment of Borrower's Obligations or (viii) any other circumstance which might
constitute a legal or equitable discharge or defense of Borrower or any
guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
No payment made by or for the account or benefit of any Guarantor (including,
without limitation, (i) a payment made by Borrower in respect of Borrower's
Obligations, (ii) a payment made by any other Guarantor under this Guaranty or
by any other person under any other guaranty of Borrower's Obligations or (iii)
a payment made by means of set off or other application of funds by Lender)
shall entitle any Guarantor, by subrogation or otherwise, to any payment by
Borrower or any other Guarantor or from or out of any property of Borrower or
any other Guarantor, and each Guarantor shall not exercise any rights or
remedies against Borrower or any other Guarantor or any property of Borrower or
any other Guarantor including, without limitation, any right of contribution,
indemnity or reimbursement by reason of any performance by such Guarantor under
this Guaranty, all of such rights of subrogation, contribution, indemnity and
reimbursement being hereby waived by such Guarantor. The provisions of this
paragraph shall survive the termination of this Guaranty or the release or
discharge of any Guarantors from liability hereunder. Borrower is a third party
beneficiary of the provisions of this paragraph.
 
Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of receivership or bankruptcy of Borrower,
protest or notice with respect to Borrower's Obligations and all demands
whatsoever, and covenants that this Guaranty will not be discharged, except by
complete and irrevocable payment and performance of the obligations and
liabilities contained herein. No notice to any party, including any Guarantor,
shall be required for Lender to make demand hereunder. Such demand shall
constitute a mature and liquidated claim against the Guarantors. At any time
after the maturity of any of Borrower's Obligations, whether by acceleration or
otherwise, Lender may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of Borrower's Obligations, without first proceeding against Borrower
or any other person or against any of the Collateral. Lender shall have the
exclusive right to determine the application of payments and credits, if any,
from any Guarantor, Borrower or any other person, on account of Borrower's
Obligations.
 
Lender is hereby authorized, without notice or demand to any Guarantor and
without affecting or impairing the liability of any Guarantor hereunder, to from
time to time (i) renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, Borrower's Obligations or otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument now or hereafter executed by Borrower and delivered to
Lender; (ii) accept partial payments on Borrower's Obligations; (iii) take and
hold Collateral for the payment of Borrower's Obligations, or for the payment of
this Guaranty, or for the payment of any other guaranties of Borrower's
Obligations or other liabilities of Borrower, and exchange, enforce, waive and
release any Collateral; (iv) apply Collateral and direct the order or manner of
sale thereof as it may determine in its sole discretion; and (v) settle,
release, compromise, collect or otherwise liquidate Borrower's Obligations and
any Collateral in any manner.
 
 
-2-

--------------------------------------------------------------------------------

 
 
At any time after maturity of Borrower's Obligations, Lender may, in its sole
discretion, without notice to any Guarantor and regardless of the acceptance of
any Collateral for the payment hereof, appropriate and apply toward payments of
Borrower's Obligations, (i) any indebtedness due or to become due from Lender to
any Guarantor and (ii) any moneys, credits or other property belonging to any
Guarantor at any time held by or coming into the possession of Lender or any
affiliates of Lender, whether for deposit or otherwise.
 
Each Guarantor assumes responsibility for keeping itself informed of the
financial condition of Borrower and all other guarantors of all or any of
Borrower's Obligations, and of all other circumstances bearing upon the risk of
nonpayment of Borrower's Obligations or any part thereof that diligent inquiry
might reveal, and each Guarantor agrees that Lender shall have no duty to advise
such Guarantor of information known to Lender regarding any of the foregoing.
Each Guarantor acknowledges familiarity with Borrower's financial condition and
represents that it has not relied on any statements made, or information
furnished, by Lender or its agents in obtaining such familiarity. If Lender
provides any such information to any Guarantor, Lender shall be under no
obligation to (i) undertake any investigation not a part of its regular business
routine, (ii) disclose any information which, pursuant to accepted or reasonable
commercial finance practices, Lender wishes to maintain confidential or (iii)
make any other or future disclosures of any information to such Guarantor.
 
Notwithstanding any contrary provision of this Guaranty, it is intended that
neither this Guaranty nor any liens or security interests securing this Guaranty
constitute a "Fraudulent Conveyance" (as defined below). Consequently, each
Guarantor agrees that, if this Guaranty or any liens or security interests
securing this Guaranty would, but for the application of this sentence,
constitute a Fraudulent Conveyance, this Guaranty and each such lien and
security interest shall be valid and enforceable only to the maximum extent that
would not cause this Guaranty or such lien or security interest to constitute a
Fraudulent Conveyance, and this Guaranty shall automatically be deemed to have
been amended accordingly at all relevant times. For purposes hereof, a
"Fraudulent Conveyance" means a fraudulent conveyance under Section 548 of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state or other governmental unit as in effect from time to time or similar
provision of any other applicable insolvency law.
 
Each Guarantor waives the right to assert the doctrine of marshaling with
respect to any of the Collateral securing Borrower's Obligations. Each Guarantor
further agrees that, to the extent Borrower makes one or more payments to
Lender, or Lender receives any proceeds of Collateral, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to Borrower, its estate, trustee, receiver or any other party under
the Bankruptcy Code or other law, that portion of Borrower's Obligations which
has been paid, reduced or satisfied by such payment or proceeds shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred, and this Guaranty shall continue to
be in existence and in full force and effect, irrespective of whether any
evidence of indebtedness or this Guaranty has been surrendered or canceled.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Each Guarantor agrees that all payments hereunder shall be made without setoff
or counterclaims, and each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty. Each Guarantor further
waives all notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, or any interest on any instrument or document evidencing all or any
part of Borrower's Obligations is due, notices of any and all proceedings to
collect from the maker, any endorser or any other guarantor of all or any part
of Borrower's Obligations, or from anyone else, and, to the extent permitted by
law, notices of exchange, sale, foreclosure, surrender or other handling of any
Collateral securing Borrower's Obligations.
 
No delay on the part of Lender in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by Lender of any
right or remedy shall preclude any further exercise thereof except as expressly
set forth in a writing duly signed and delivered on Lender's behalf by an
authorized officer or agent of Lender; nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon Lender, except as
expressly set forth in a writing duly signed and delivered on Lender's behalf by
an authorized officer or agent of Lender. Lender's failure at any time or times
hereafter to require strict performance by Borrower or any Guarantor of any of
the provisions, warranties, terms and conditions contained in any promissory
note, security agreement, agreement, guaranty, instrument or document now or at
any time or times hereafter executed by Borrower or any Guarantor and delivered
to Lender, shall not waive, affect or diminish any right of Lender at any time
or times hereafter to demand strict performance thereof, and such right shall
not be deemed to have been waived by any act or knowledge of Lender, or its
agents, officers or employees, unless such waiver is contained in an instrument
in writing signed by an officer or agent of Lender, and directed to Borrower or
any Guarantor, as applicable, specifying such waiver. No waiver by Lender of any
default shall operate as a waiver of any other default or the same default on a
future occasion, and no action by Lender permitted hereunder shall in any way
affect or impair Lender's rights or the obligations of any Guarantor under this
Guaranty. Any determination by a court of competent jurisdiction of the amount
of any principal or interest owing by Borrower to Lender shall be conclusive and
binding on each Guarantor irrespective of whether such Guarantor was a party to
the suit or action in which such determination was made.
 
Each Guarantor hereby represents and warrants that (i) it is in such Guarantor's
direct interest to assist Borrower in procuring credit, because Borrower has a
direct or indirect corporate or business relationship with Guarantor, (ii) this
Guaranty has been duly and validly authorized, executed and delivered and
constitutes the valid and binding obligation of such Guarantor, enforceable in
accordance with its terms, and (iii) the execution and delivery of this Guaranty
does not violate or constitute a default under (with or without the giving of
notice, the passage of time, or both) any order, judgment, decree, instrument or
agreement to which such Guarantor is a party or by which it or its assets are
affected or bound.
 
 
-4-

--------------------------------------------------------------------------------

 
 
All payments to be made hereunder by each Guarantor shall be made free and clear
of deduction for any present or future tax, levy, impost, duty, charge,
withholding, assessment or fee of any nature (including interest, penalties and
additions thereto) that is imposed by any government or other taxing authority,
but excluding, (i) taxes imposed on or measured by Lender’s capital, net income
and franchise taxes or any other tax imposed on Lender for the privilege of
doing business, (ii) any taxes (other than withholding taxes) that would not be
imposed but for a connection between Lender and the jurisdiction imposing such
taxes (other than a connection arising solely by virtue of the activities of
Lender pursuant to or in respect of this Guaranty or any other Loan Document),
(iii) any taxes imposed on Lender as a result of its voluntary transfer of the
Loans or any interest therein, (iv) any taxes imposed on or measured by Lender's
assets, gross or net income, gross or net receipts, branch profits, capital
gains, excess profits, minimum taxes from tax preferences, alternative minimum
taxes or accumulated earnings taxes and (v) any taxes for which Lender is
actually reimbursed pursuant to any other provisions of this Guaranty (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being collectively referred to herein as "Taxes"). If any Taxes are
imposed and required to be withheld from any payment hereunder, each Guarantor
shall (a) increase the amount of such payment so that Lender will receive a net
amount (after deduction of all Taxes, including any Taxes on the amount of any
such increase) equal to the amount due hereunder, (b) pay such Taxes to the
appropriate taxing authority for the account of Lender and (c) as promptly as
possible thereafter, send Lender an original receipt showing payment thereof,
together with such additional documentary evidence as Lender may from time to
time reasonably require. If any Guarantor fails to perform its obligations under
parts (b) or (c) of the preceding sentence, each Guarantor shall indemnify
Lender for any incremental Taxes, interest or penalties that may become payable
by Lender as a consequence of such failure.
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
permitted assigns of each Guarantor and shall inure to the benefit of Lender and
its successors and assigns. All references herein to Borrower shall be deemed to
include its successors and permitted assigns and all references herein to Lender
shall be deemed to include its successors and assigns. Borrower's and each
Guarantor's successors and permitted assigns shall include a receiver, trustee,
custodian of or for Borrower or such Guarantor or any of their respective assets
and Borrower or such Guarantor as debtor-in-possession. All references to the
singular shall be deemed to include the plural where the context so requires.
 
EACH GUARANTOR HEREBY CONSENTS AND AGREES THAT THE STATE AND FEDERAL COURTS IN
NEW YORK COUNTY, NEW YORK SHALL HAVE NONEXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES WITH RESPECT TO THIS GUARANTY AND WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO
THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND CONSENTS THAT ALL SERVICE OF
PROCESS UPON SUCH GUARANTOR BE MADE BY REGISTERED MAIL OR MESSENGER DIRECTED TO
SUCH GUARANTOR AT THE ADDRESS SET FORTH BELOW SUCH GUARANTOR'S SIGNATURE AND
THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT
THEREOF. EACH GUARANTOR HEREBY AGREES THAT ANY CLAIM OR DISPUTE BROUGHT BY SUCH
GUARANTOR AGAINST LENDER OR ANY MATTER ARISING OUT OF THIS GUARANTY SHALL BE
BROUGHT EXCLUSIVELY IN THE STATE AND FEDERAL COURTS IN NEW YORK COUNTY, NEW
YORK. EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY
JURY. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF LENDER TO
BRING ANY ACTION OR PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS
OF ANY OTHER JURISDICTION.
 
 
-5-

--------------------------------------------------------------------------------

 
 
THIS GUARANTY SHALL BE GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
 
Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Each Guarantor hereby agrees that this Guaranty shall be deemed a "Loan
Document" as defined in the Loan Agreement.
 
This Guaranty may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Guaranty by signing and delivering one or more counterparts.
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned
Guarantors this 16th day of October, 2007.
 

       
GUARANTORS:
     
APPALACHIAN OIL COMPANY,
a Tennessee corporation
 
   
   
  By   /s/ Bryan Chance   Its

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Address                

 

       
APPCO-KY, INC.,
a Tennessee corporation
 
   
   
  By   /s/ Bryan Chance   Its

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Address                

 
Signature Page to Appco Guaranty of USAD Facility


 
 

--------------------------------------------------------------------------------

 